DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Claims 32, 35-36, and 38 have been amended, and claim 53 has been canceled.  Claims 54-60 remain withdrawn, while claims 32-38 and 48-52 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The prior rejections under 35 USC 103, in view of the amendment of the pending claims to delete references to the elected species of liver cancer; and 
The provisional obviousness-type double patenting rejection over co-pending application 16/315,609, again in view of the amendment of the pending claims to delete references to liver cancer.
Claims 32-38 and 48-52 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.

Election/Restrictions
Applicant’s election without traverse of the species of a subject suspected of having a liver cancer in the reply filed on November 12, 2021 is again acknowledged; however, as the amended claims no longer encompass the elected species, search and examination has been extended to different species set forth in the independent (Markush) claim 32 (see the prior art rejection(s) below).  (See MPEP 803.02(III)(A)).
Claims 54-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger (WO 2016/020551 A1 [published 11 Feb 2016; filed 10 Aug 2015]; cited in IDS), as evidenced by Carless (Chapter 10 of Chromatin Protocols [2015]; cited in IDS), in view of Shen et al (Epigenetics 8(1):34-43 [Jan 2013]; previously cited), Lin et al (PLOS Genetics DOI:10.1371/journal.pgen.1005334 [25 June 2015]; cited herein), and  Zhang et al (Hepatol. Int. 7:893 [2013]; cited herein).
It is reiterated that references to the elected species of liver cancer have been deleted from the claims now under consideration; the claims now require “an esophagus cancer, pancreatic cancer, or stomach cancer”.  
Vierlinger discloses methods comprising determining the DNA methylation status of certain genes in a sample from a subject, and comparing that status to that of a control to identify thyroid cancer (or risk of thyroid cancer) in the sample (see entire reference, particularly the Abstract).  It is noted that Vierlinger disclose the use of genes of their Table 1 or Table 2 for analysis in their methods; the MYO1G gene appears in Table 1, as does a specific methylation site probe for cg10673833, meeting this requirement of the claims (see, e.g., the Abstract; the Summary of the Invention at pages 2-3; pages 5-6; 8-10; 14-15; and Table 1, “CpG sites which map to 63 genes and distinguish between benign vs. malignant” at page 19).  Additionally, Vierlinger teaches that their methods generate “methylation profiles” (see, e.g., Figure 1 and the description thereof; see also page 10, where the results of Vierlinger’s procedures are referred to as “the methylation profiles”).  
With regard to the particular steps of claim 32, as well as the preferred embodiment of dependent claim 49, the methods for determining methylation status taught by Vierlinger include preferred methods in which methylation status is determining using “methylation dependent bisulfite deamination (and consequently the identification of mc – methylated C – changes by any known methods, including PCR and hybridization techniques” (see pages 12-13).  With regard to the type of DNA employed in their methods (i.e., subjected to such deamination), Vierlinger discloses extracting genomic DNA from tissue for methylation analysis, and further exemplifies deamination via sodium bisulfite treatment of genomic DNA (see, .e.g., page 23).  Vierlinger further discloses differentiating methylated and unmethylated sites of interest via hybridization with methylation specific and methylation “unspecific” probes, and generating ratios that reflect relative hybridization levels and provide an indication of methylation status (which inherently constitutes generation of a “methylation profile”) (see pages 14-15).  Further, Vierlinger exemplify the use of the HumanMethylation450K BeadChip method (and subsequent “Methylation Module” software analysis) in assaying the extracted DNA noted above via such steps multiple times (see pages 23-24 as well as the disclosure of validation at page 25).  The teachings of Carless et al (see entire reference, particularly pages 144-145 and 152-153) establish that the protocol employed by Vierlinger inherently comprises a detecting and generating meeting the requirements of the claims (and again, it is clear from Table 1 that Vierlinger performed testing with respect to cg10673833).  
With regard to claim 32 as presently amended, it is also noted that Vierlinger discloses employing their methods with respect to samples from a subject “suspected of” having thyroid cancer (page 5 bridging to page 6), including using samples of abnormal tissue that may or may not be indicative of cancer (page 6 first full paragraph).  However, Vierlinger does not disclose the practice of their method with respect to biological sample that “comprises cell-free DNA (cfDNA), or with regard to a subject “suspecting of having an esophagus cancer, pancreatic cancer, or stomach cancer”, as required by the amended claims.  
Shen et al disclose performing genome-wide methylation profiling on hepatocellular carcinoma (HCC) samples (i.e., samples corresponding to a type of liver cancer), via a methodology using HumanMethylation 450K BeadChip Arrays (see entire reference); it is noted that given the product and method employed by Shen et al, this methodology also inherently includes testing with respect to cg10673833 (as evidenced by Vierlinger, discussed above), although this particular site is not referenced by Shen et al.  Shen et al report identifying many differences in CpG site methylation in HCC tumor samples (taught by Shen et al as being “predominantly HCV related”) as compared to adjacent non-tumor tissues, and also disclose findings regarding methylation differences related to gender, HCC status, cirrhosis status, and HCV and cirrhosis combined “after multiple comparisons adjustments” (abstract). Shen et al further state that “identification of novel DNA methylation markers contributes to our understanding of HCC pathogenesis and should lead to improvements in early diagnostics and treatment” (see page 35, right column), and discuss the fact that the study of methylation may provide “extensive information on the relationship between the development of human cancer and the DNA methylation landscape” (page 39, right column). Shen et al also teach that that a limitation of their study with respect to the study of cancer development processes is the use of samples “obtained after diagnosis”, stating that “prospective analysis of DNA methylation alternations in hepatitis or cirrhotic tissues prior to HCC occurrence may provide a more logical and appropriate substrate to assess their biological relationships with those risk factors” (page 41, left column; see also the entire Discussion).
Lin et al teach that changes in DNA methylation patterns associated with aging, termed “epigenetic aging signatures”, correlate with clinical parameters and overall survival in several cancer types, including esophageal carcinoma (see entire reference, particularly the Abstract).  Among the types of cancers disclosed by Lin et al as exhibiting changes in methylation patterns are thyroid carcinoma (i.e., the type of cancer disclosed by Vierlinger), liver hepatocellular carcinoma (i.e., the type of cancer disclosed by Shen et al), and esophageal carcinoma; it is noted that Lin et al also teach potentially associations in pancreatic adenocarcinoma and stomach adenocarcinoma, such that all three cancer types of the amended claims are suggested by the teachings of Lin et al (see in particular Table 1 of Lin et al).  
While none of Vierlinger. Shen et al, and Lin et al disclose the testing of samples from a subject “suspected of having” an esophageal, pancreatic, or stomach cancer, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods taught by Vierlinger so as to have performed those methods with regard to samples from a subject “suspected of having” any of the cancer types taught by Lin et al, but not yet diagnosed as having cancer; this includes any of esophageal, pancreatic, and stomach cancer, as now recited in the amended claims.  As noted above, Vierlinger teaches the practice of their methods on precancerous/suspicious samples from patients suspected of having thyroid cancer, while Shen et al disclose that altered methylation is also associated with liver cancer, and clearly provide motivation to conduct genome-wide methylation profiling on precancerous liver tissues (such as samples from subjects having hepatitis and/or cirrhosis, as noted above), for the benefit of establishing what methylation changes occur in association with the development and progression of various liver disease processes, including cancer.  Lin et al teach that altered methylation is associated with not only thyroid and liver cancers, but the additional cancer types of esophageal, pancreatic, and stomach (again see Table 1 of Lin et al).  Lin et al further suggest that the development of such methylation changes in a coordinated way can “be used for aberrant epigenetic age-predictions, which facilitate disease stratification”, and may aid in “assessment of prognosis in several cancers” (see Abstract, and page 11/17, first paragraph); thus, an ordinary artisan would have been motivated to have employed the methods taught by Vierlinger on samples from subjects suspecting of having any of esophageal, pancreatic, and stomach cancer for the benefit of identifying and/or observing any changes in methylation patterns indicative of cancer development.  By so employing the techniques taught by Vierlinger, testing for the biomarker cg10673833 in the manner specified in the claims would necessarily be performed (as established above), with the exception of the new requirement of amended claim 32 for a biological sample that comprises cfDNA.
Zhang et al teach that DNA methylation analyses as taught by Vierlinger (i.e., employing the human methylation 450K assay on bisulfite converted DNA) may be practiced successfully on serum DNA obtained from blood samples of early stage liver cancer patients (see entire reference, particularly pages 893-894).  Zhang et al teach that their findings exemplify a correlation between cancer associated methylation patterns in cancer tissue and in serum (page 898, left column, first paragraph), and state that their results indicate that the 450K BeadChip methylation assay “is a useful tool for whole-genome serum DNA methylation screening” (page 898 bridging to page 899).
In view of the teachings of Zhang et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods suggested by Vierlinger in view of Shen et al and Lin et al so has to have employed therein serum DNA, i.e., a type of cfDNA, and thereby to have performed methods meeting all of the requirements of amended claim 32.  Given the teachings of Zhang et al, an ordinary artisan would have recognized that serum DNA could successfully be substituted for tissue DNA to achieve the predictable result of analyzing methylation profiles associated with cancer development in a subject.  Additionally and/or alternatively, an ordinary artisan would have been motivated to have made such a modification for the benefit of convenience, such as when tissue samples for testing were not available, and/or simply to provide more comfort and convenience to a patient requiring testing, given the ease of obtaining a blood sample as compared to a cancer tissue sample.
It is noted that the processing of dependent claim 49 is addressed by the rejection above.  
Claims 33-38, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger, as evidenced by Carless, in view of Shen et al, Lin et al, and Zhang et al, as applied to claims 32 and 49, above, and further in view of Bediaga et al (Breast Cancer Research 12:R77 [2010]; cited in IDS), and with regard to claim 52, as evidenced by Fakruddin et al (WASJ 24(12):1558 [2013]; previously cited).
The relevant teachings of Vierlinger, Carless, Shen et al. Lin et al, and Zhang et al, are set forth above.  None of Vierlinger, Shen et al. Lin et al, or Zhang et al teach generating a pair-wise methylation difference dataset comprising the elements specified in claim 33; further, a step of “performing a DNA sequencing reaction to quantify the methylation of the biomarker prior to generating the methylation profile”, as required by claim 50, is also not taught by the references.  
	Like Vierlinger, Bediaga et al disclose analyzing the methylation status of a variety of genes in relationship to cancer (see entire reference).  Bediaga et al report the identification via their methods of methylation profiles for various subtypes of breast cancer (see entire reference, particularly the Abstract and the Results at pages 4-7).
	With regard to claims 33-38 and 48, Vierlinger teaches determining profiles of the various types of samples specified in (i)-(iii) of claim 33, including a profile generated from a “subject” (test) sample as compared to various types of control profiles (including normal/healthy samples), profiles of different types of normal/non-cancerous samples, and profiles of different types of cancer samples (see pages 14-15).  Regarding the embodiment of claim 34 (which depends from claim 33), as well as its dependent claim 48, Vierlinger also discloses analyzing and classifying their data to generate methylation profiles using various machine learning methods (such as by imputing values using KNN-Impute [page 24], training classification models via PAMR [page 25], and calculating a leave-one-out cross validation error rate via support vector machine classification [page 26]); it is also reiterated that Shen et al suggest performing separate comparisons of multiple types of diseased samples.  However, none or Vierlinger, Shen et al, Lin et al, and Zhang et al teach generating the particular dataset type set forth in claim 33.  In performing their analysis and preparing their methylation profiles, Bediaga et al disclose comparing and determining differences between several different paired sample types, including test sample values as compared to values of corresponding adjacent tissues (with the normal values employed as a reference) (see, e.g., pages 3-4), and mean methylation values of the different tested tumor subtypes (page 3, left column-page 4), as well as comparisons of pooled sample values (see, e.g., page 3, right column-page 4), and the use together of multiple results as a combined dataset for scoring of mean methylation density of a sample, with scoring being performed for each of the various tumor subtypes (encompassing use of the combined comparisons together in a single dataset), and comparisons being made between the types (page 3, right column-page 5).  It is noted that the calculations performed by Bediaga et al encompass generating a dataset comprising each of the comparison types of (i)-(iii) of claim 33, as the values employed encompass tumor and adjacent tissue values for each of four different cancer subtypes.  Bediaga et al report that performing this analysis allowed them to identify “novel DNA methylation profiles with subtype-predictive value”; Bediaga et al report that they “deliver specific methylation profiles associated with basal-like, ERBB+, luminal A, and luminal B molecular subtypes of breast cancer” (see page 7 and page 9, left column).  In view of the teachings of Bediaga et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Vierlinger in view of Shen et al, Lin et al and Zhang et al so as to have generated a dataset of the type taught by Bediaga et al using data generated by the methods taught by Vierlinger in view of Shen et al, Lin et al, and Zhang et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of validating and confirming results, and/or to generate additional types of profiles also useful in differentiating subtypes of cancers, or other diseases and conditions (for the further benefit of facilitating more precise analysis of the nature of the condition(s) present in any particular patient in need of diagnosis and therapy for a condition).  With further regard to dependent claim 34, given the disclosure in the primary reference Vierlinger of the use of various machine learning methods in analyzing methylation data and generating profiles, such further steps would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (as such analysis is employed by Vierlinger in analyzing data and generating useful results).  Regarding claims 35-36 and 38, it is reiterated that cancer samples and control samples are suggested for reasons previously discussed.  With regard to claim 36, the teachings of Vierlinger in view of Shen et al and further in view of Bediaga et al clearly suggest analysis of different types (and subtypes) of cancer samples in relation to one another.   Regarding dependent claim 37, Vierlinger also discloses the use as a control of samples of known cancer type (see, e.g., page 14 at the first two full paragraphs).  Regarding claim 48, it is reiterated that Vierlinger disclose use of a support vector machine classification (page 26, first full paragraph); Vierlinger also discloses use of a nearest centroid algorithm in the PAMR package (page 25).
With regard to claims 50 and 52, it is reiterated that none of Vierlinger, Shen et al, Lin et al, and Zhang et al teach a further step of “performing a DNA sequencing reaction to quantify the methylation of the biomarker prior to generating the methylation profile”, as required by the claim, nor do the references teach a “next generation sequencing reaction” as required by claim 52.  However, Bediaga et al disclose performing a microarray-based initial analysis of sample methylation (see page 2-page 3, left column, and page 4), followed by validation of their results using pyrosequencing to quantify methylation (page 3, and page 4, right column-page 5), and also disclose combining all of their data to provide more comprehensive methylation analysis and profiling (page 5, right column-page 7).  As evidenced by Fakruddin et al, pyrosequencing is a “next generation sequencing” technology (see, e.g., the Title and Abstract); thus, it is a property of pyrosequencing that it meets the requirements of claim 52.  Bediaga et al further teach that their use of pyrosequencing provides the benefit of validating their initial results, confirming “that genes tested have significantly altered methylation profiles”, and also corroborates “the potential usefulness of the studied markers for the development of a methylation marker panel defining tumor subtypes” (page 9, left column).  In view of the teachings of Bediaga et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Vierlinger in view of Shen et al, Lin et al, and Zhang et al so as to have included a further step of quantifying methylation via sequencing of cg10673833 (and particularly via pyrosequencing) prior to generating a methylation profile.  An ordinary artisan would have been motivated to have made such a modification for the benefit of validating and confirming the initial results obtaining using microarray analysis, as suggested by Bediaga et al.  
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger, as evidenced by Carless, in view of Shen et al, Lin et al, Zhang et al, and Bediaga et al, as applied to claim 50, above, and further in view of Fakruddin et al (WASJ 24(12):1558 [2013]; previously cited).
The relevant teachings of Vierlinger, Carless, Shen et al, Lin et al, Zhang et al, and Bediaga et al are set forth above.  While Bediaga et al teach and provide motivation to perform sequencing, and particularly pyrosequencing, none of the previously relied upon references teach a sequencing reaction that “comprises droplet digital PCR” as required by claim 51.
Fakruddin et al provide an overview of pyrosequencing and its advantages, noting that its applications include methylation analysis (see entire reference, particularly page 1562, left column).  Fakruddin et al teach that one pyrosequencing platform is the Roche (454) GS FLX pyrosequencer, which employs droplet digital PCR technology to allow “hundreds of thousands of pyrosequencing reactions to be carried out in parallel, massively increasing the sequencing throughput” (page 1561, left column).  In view of the teachings of Fakruddin et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the particular PCR methodology of Roche (as taught by Fakruddin et al) in the method suggested by Vierlinger in view of Shen et al, Lin et al, Zhang et al, and Bediaga et al.  An ordinary artisan would have been motivated to have made such a modification for the advantage of allowing for rapid, simultaneous analysis of numerous individual amplified sequences.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634